Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Fifth Amendment”) is made
effective as of the 29th day of September, 2004, between MOVIE GALLERY, INC., a
Delaware corporation (the “Borrower”), and SOUTHTRUST BANK, an Alabama banking
corporation, as Agent (the “Agent”).  Capitalized terms used herein but not
defined shall have the meanings as set forth in the Credit Agreement, as amended
(as hereinafter defined).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of June 27, 2001,
among Borrower, Agent, and the other Lender Parties a party thereto (the “Credit
Agreement”), Lenders made available to Borrower, subject to the terms and
conditions thereof, (i) the Revolving Loan in the initial principal amount of up
to Sixty-Five Million and 00/100 Dollars ($65,000,000.00), and (ii) the Swing
Line Loan of up to Five Million and 00/100 Dollars ($5,000,000.00); and

 

WHEREAS, pursuant to that certain First Amendment to Credit Agreement dated as
of September 25, 2001 (the “First Amendment”), the Credit Agreement was amended
in order to amend Section 8.8 of the Credit Agreement, pertaining to Hedge
Agreements; and

 

WHEREAS, pursuant to that certain Second Amendment to Credit Agreement dated as
of January 14, 2002 (the “Second Amendment”), the Credit Agreement was amended
in order to amend the definition of “Permitted Acquisition”; and

 

WHEREAS, pursuant to that certain Third Amendment to Credit Agreement dated as
of August 15, 2002 (the “Third Amendment”), the Credit Agreement was amended in
order to, among other things, (i) allow for certain additional Permitted
Acquisitions, (ii) amend the definition of “Equity Issuance” to not require a
mandatory prepayment in connection with the issuance of 3,900,000 shares of
common stock on May 17, 2002, for public offering at a price of $18.25 per
share, and (iii) remove the step-down provision from the definition of
“Revolving Loan Amount”; and

 

WHEREAS, pursuant to that certain Fourth Amendment to Credit Agreement dated as
of May 19, 2003 (the “Fourth Amendment”), the Credit Agreement was amended in
order to, among other things, (i) extend the Revolving Loan Maturity Date from
July 4, 2004 until July 4, 2005, (ii) amend the Applicable Margin, (iii) amend
the Unused Fee, (iv) add five additional Guarantors, (v) amend the requirement
regarding the prepayment of the Loans in connection with the Net Cash Proceeds
from Asset Dispositions, (vi) delete the requirement that Borrower enter into
Hedge Agreements, and (vii) amend certain of the financial covenants (the Credit
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment, hereinafter referred to as the “Credit
Agreement, as amended”); and

 

WHEREAS, Agent and Borrower have agreed to amend the Credit Agreement, as
amended, in order to, among other things, (i) extend the Revolving Loan Maturity
Date from July 4, 2005 until July 3, 2006, (ii) increase the Revolving Loan
Amount from $65,000,000.00 to $75,000,000.00, (iii) add two additional
Guarantors, (iv) amend the requirement regarding the prepayment of the Loans in
connection with the Net Cash Proceeds in connection with a

 

--------------------------------------------------------------------------------


 

Casualty Event, (v) amend the definition of “Permitted Lines of Business”, and
(vi) amend certain of the financial covenants, all as hereinafter provided.

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree that the Credit Agreement, as amended, is hereby
amended as follows:

 


1.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY ADDING THE FOLLOWING CAPITALIZED TERMS AS DEFINED TERMS IN
ARTICLE I:


 

“M.G. Digital” means M.G. Digital, LLC, a Delaware limited liability company.

 

“Video Library” means Video Library, Inc., an Iowa corporation.

 


2.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING THE DEFINITIONS OF “GUARANTORS”, “PERMITTED LINE OF
BUSINESS”, “REVOLVING LOAN AMOUNT”, “REVOLVING LOAN MATURITY DATE”, AND
“REVOLVING NOTES”, IN THEIR ENTIRETY, AND BY SUBSTITUTING THE FOLLOWING NEW
DEFINITIONS, RESPECTIVELY, IN LIEU THEREOF:


 

“Guarantors” means M.G.A., Movie Gallery Finance, M.G. Midwest, Movie Gallery
Canada, Movie Gallery Asset Management, M.G.A. Realty, Movie Gallery Licensing,
Movie Gallery Services, Video Library, M.G. Digital, and each other Person who
becomes a Guarantor under this Agreement.

 

“Permitted Line of Business” means the business of movie and game rental and
sales, the digital delivery of entertainment content and the rental or sale of
products and services reasonably ancillary thereto, including, without
limitation, rental by patrons of the use of tanning beds and ancillary
equipment.

 

“Revolving Loan Amount” means Seventy-Five Million and No/100 Dollars
($75,000,000.00); provided, however, that (1) upon twenty (20) Business Days’
prior written notice to Agent, Borrower may increase the amount of the Revolving
Loan Amount at any time to $100,000,000.00, provided that (i) at the time of
such increase there is not existing any Default, (ii) the other Lenders (other
than SouthTrust), or other lenders approved by Agent, agree to participate in
such increase so that SouthTrust’s Credit Percentage does not exceed
thirty-three and one-third percent, and (iii) Borrower pays to Agent a fee in
the amount of $37,500.00; and (2) upon five (5) Business Days’ prior written
notice to Agent, Borrower may reduce the amount of the Revolving Loan Amount at
any time in an aggregate amount of not less than $5,000,000.00 (or if greater in
integral multiples of $1,000,000 in excess thereof) and the Revolving Loan
Amount shall be automatically and permanently reduced by prepayments required
under Sections 5.3(B), (C) and (D).

 

“Revolving Loan Maturity Date” means (A) July 3, 2006, or if earlier, the
occurrence of an Event of Default; or (B) upon payment by Borrower to Agent of

 

2

--------------------------------------------------------------------------------


 

an extension fee in the amount of $112,500.00, July 3, 2007, or if earlier, the
occurrence of an Event of Default.

 

“Revolving Notes” means those certain First Amended and Restated Revolving Notes
from Borrower to the Revolving Loan Lenders, dated September 29, 2004, in the
aggregate principal amount of $75,000,000.00, and includes any amendment to or
modification of any such note and any promissory note given in extension or
renewal of, or in substitution for, such note.

 


3.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 5.3(C) IN ITS ENTIRETY, AND BY SUBSTITUTING
IN LIEU THEREOF THE FOLLOWING NEW SECTION 5.3(C):


 

(C)                                Not later than 180 days after its receipt of
any proceeds of insurance, condemnation award or other compensation in respect
of any Casualty Event (and in any event upon its determination not to repair or
replace any property subject to such Casualty Event), Borrower will prepay the
outstanding principal amount of the Loans in an amount equal to 100% of the Net
Cash Proceeds from such Casualty Event (less any amounts theretofore applied to
the repair or replacement of property subject to such Casualty Event) and will
deliver to the Agent, concurrently with such prepayment, a certificate signed by
its chief financial officer in form and substance satisfactory to the Agent and
setting for the calculation of such Net Cash Proceeds; provided, however, that
no such prepayment shall be required until the aggregate amount of Net Cash
Proceeds from any Casualty Event (less any amounts theretofore applied to the
repair or replacement of affected property) exceeds $3,000,000.00, but at such
time the cumulative aggregate amount of such Net Cash Proceeds not theretofore
subject to prepayment under this subsection (C) shall become subject to
prepayment.

 


4.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 9.1 IN ITS ENTIRETY, AND BY SUBSTITUTING IN
LIEU THEREOF THE FOLLOWING NEW SECTION 9.1:


 

9.1                                 Leverage Ratio.  Borrower will not permit
the Leverage Ratio as of any Quarter-End to be greater than 1.0 to 1.0.

 


5.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 9.4 IN ITS ENTIRETY, AND BY SUBSTITUTING IN
LIEU THEREOF THE FOLLOWING NEW SECTION 9.4:


 

9.4                                 Net Worth.  Borrower will not permit Net
Worth as of any Quarter-End, beginning with the Quarter-End of July 4, 2004, to
be less than the sum of (i) $235,345,000 , plus (ii) 75% of the aggregate of Net
Income for each fiscal quarter beginning with the Quarter-End of October 3, 2004
(provided that Net Income for any fiscal quarter shall be taken into account for
purposes of this calculation only if positive), plus (iii) 100% of the aggregate
amount of all increases in the stated capital and additional paid-in capital
accounts of Borrower and its Subsidiaries, resulting from the issuance of Equity
Interests (including Equity Interests issued pursuant to the exercise of
options, rights or warrants or pursuant to the conversion of convertible Equity
Interests) or other capital

 

3

--------------------------------------------------------------------------------


 

investments after July 5, 2004 (provided that nothing in this section shall be
deemed to permit any stock repurchases not expressly permitted under
Section 10.6(A)(3)), less (iv) 100% of the aggregate amount paid or payable with
respect to any purchase, redemption, retirement or other acquisition of shares
of or dividend paid with respect to its capital stock.

 


6.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING SECTION 10.8 IN ITS ENTIRETY, AND BY SUBSTITUTING IN
LIEU THEREOF THE FOLLOWING NEW SECTION 10.8:


 

10.8                           Lines of Business.  Borrower will not, and will
not permit or cause any of its Subsidiaries to, engage in any business other
than (i) the Permitted Lines of Business, and (ii) Investments in businesses
which are not Permitted Lines of Business in an aggregate amount that shall not
exceed $3,000,000.00 for all such Investments in any consecutive twelve-month
period.

 


7.                                       THE CREDIT AGREEMENT, AS AMENDED, IS
HEREBY AMENDED BY DELETING EXHIBIT C IN ITS ENTIRETY, AND BY SUBSTITUTING IN
LIEU THEREOF THE EXHIBIT C ATTACHED TO THIS FIFTH AMENDMENT.


 


8.                                       AS A CONDITION TO THE EFFECTIVENESS OF
THIS FIFTH AMENDMENT (A) BORROWER SHALL HAVE EXECUTED AND DELIVERED TO AGENT, OR
CAUSED TO BE EXECUTED AND DELIVERED TO AGENT, THE REVOLVING NOTES, A FIRST
AMENDMENT TO PLEDGE AGREEMENT - M.G. MIDWEST, AND A JOINDER AGREEMENT
(GUARANTY), TOGETHER WITH ALL STOCK CERTIFICATES AND OTHER ITEMS REQUIRED BY
AGENT IN CONNECTION THEREWITH; (B) BORROWER SHALL PAY TO LENDER PARTIES AN
EXTENSION FEE IN THE AMOUNT OF $112,500.00; (C) BORROWER SHALL REIMBURSE THE
LENDER PARTIES FOR ALL OF THE LENDER PARTIES’ FEES AND EXPENSES, INCLUDING, BUT
NOT LIMITED TO, ANY AND ALL FILING FEES, RECORDING FEES, AND REASONABLE EXPENSES
AND FEES OF THE LENDER PARTIES’ LEGAL COUNSEL, INCURRED IN CONNECTION WITH THE
PREPARATION, AMENDMENT, MODIFICATION OR ENFORCEMENT OF THIS FIFTH AMENDMENT, THE
CREDIT AGREEMENT, AS AMENDED, AND ANY AND ALL DOCUMENTS EXECUTED AND DELIVERED
IN CONNECTION HEREWITH OR THEREWITH; (D) BORROWER SHALL EXECUTE AND DELIVER TO
AGENT ALL FURTHER DOCUMENTS AND PERFORM ALL OTHER ACTS WHICH AGENT REASONABLY
DEEMS NECESSARY OR APPROPRIATE TO PERFECT OR PROTECT ITS SECURITY FOR THE LOANS;
AND (E) BORROWER SHALL HAVE DELIVERED TO AGENT SUCH OTHER DOCUMENTATION, IF ANY,
AS MAY BE REQUESTED BY AGENT TO SATISFY AGENT THAT THIS FIFTH AMENDMENT, AND ALL
OTHER DOCUMENTS AND INSTRUMENTS EXECUTED BY BORROWER IN CONNECTION WITH THIS
FIFTH AMENDMENT OR IN FURTHERANCE HEREOF HAVE EACH BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED ON BEHALF OF BORROWER, AND CONSTITUTE VALID AND BINDING
OBLIGATIONS OF BORROWER.


 


9.                                       BORROWER REPRESENTS AND WARRANTS TO
AGENT THAT ALL REPRESENTATIONS AND WARRANTIES GIVEN BY BORROWER IN ARTICLE VII
OF THE CREDIT AGREEMENT, AS AMENDED, ARE TRUE AND CORRECT AS OF THE DATE HEREOF,
EXCEPT TO THE EXTENT AFFECTED BY THIS FIFTH AMENDMENT.  BORROWER REPRESENTS AND
WARRANTS TO AGENT THAT BORROWER IS IN FULL COMPLIANCE WITH ALL OF THE COVENANTS
OF BORROWER CONTAINED IN ARTICLES VIII, IX AND X OF THE CREDIT AGREEMENT, AS
AMENDED, EXCEPT TO THE EXTENT AFFECTED BY THIS FIFTH AMENDMENT.


 


10.                                 EXCEPT AS HERETOFORE OR HEREIN EXPRESSLY
MODIFIED, OR AS MAY OTHERWISE BE INCONSISTENT WITH THE TERMS OF THIS FIFTH
AMENDMENT (IN WHICH CASE THE TERMS AND CONDITIONS OF THIS FIFTH AMENDMENT SHALL
GOVERN), ALL TERMS OF THE CREDIT AGREEMENT, AS AMENDED, AND ALL

 

4

--------------------------------------------------------------------------------


 


DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN FURTHERANCE THEREOF SHALL BE
AND REMAIN IN FULL FORCE AND EFFECT, AND THE SAME ARE HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS.


 


11.                                 THE UNDERSIGNED GUARANTORS EXECUTE THIS
FIFTH AMENDMENT TO EXPRESSLY EVIDENCE THEIR ASSENT TO ALL THE TERMS OF THE
CREDIT AGREEMENT, AS AMENDED, AND THIS FIFTH AMENDMENT, AND TO FURTHER
ACKNOWLEDGE AND AGREE THAT THE GUARANTY REMAINS IN FULL FORCE AND EFFECT AND
THAT THE “GUARANTEED OBLIGATIONS” UNDER THE GUARANTY SHALL INCLUDE, WITHOUT
LIMITATION, ALL OBLIGATIONS OF BORROWER UNDER THE CREDIT AGREEMENT, AS AMENDED,
AND AS AMENDED BY THIS FIFTH AMENDMENT.


 

* * * * *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fifth Amendment has been duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

MOVIE GALLERY, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

GUARANTORS:

 

 

 

M.G.A., INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

MOVIE GALLERY FINANCE, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

VP

 

 

 

 

M.G. MIDWEST, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

MOVIE GALLERY CANADA, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

MOVIE GALLERY ASSET MANAGEMENT,

 

INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

President

 

 

 

 

M.G.A. REALTY I, LLC

 

 

 

By:

M.G. MIDWEST, INC., its Sole Member

 

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

6

--------------------------------------------------------------------------------


 

 

MOVIE GALLERY LICENSING, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

VP

 

 

 

 

MOVIE GALLERY SERVICES, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

M.G. DIGITAL, LLC

 

 

 

By:

M.G. MIDWEST, INC., its Sole Member

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

VIDEO LIBRARY, INC.

 

 

 

By:

 /s/ S. Page Todd

 

 

 

S. Page Todd, its

EVP

 

 

 

 

AGENT:

 

 

 

SOUTHTRUST BANK, as Agent

 

 

 

By:

 /s/ W. Spencer Ragland

 

 

Its:

 Group Vice President

 

 

 

STATE OF ALABAMA

 

COUNTY OF HOUSTON

 

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of Movie Gallery, Inc., a Delaware
corporation, is signed to the foregoing instrument, and who is known to me,
acknowledged before me that, being informed of the contents of such instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

7

--------------------------------------------------------------------------------


 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of M.G.A., Inc., a Delaware
corporation, is signed to the foregoing instrument, and who is known to me,
acknowledged before me that, being informed of the contents of such instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as VP of Movie Gallery Finance, Inc., a
Delaware corporation, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of M.G. Midwest, Inc., a Delaware
corporation, is signed to the foregoing instrument, and who is known to me,
acknowledged before me that, being informed of the contents of such instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

8

--------------------------------------------------------------------------------


 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of Movie Gallery Canada, Inc., a
New Brunswick (Canada) corporation, is signed to the foregoing instrument, and
who is known to me, acknowledged before me that, being informed of the contents
of such instrument, he, as such officer and with full authority, executed the
same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as President of Movie Gallery Asset
Management, Inc., a Delaware corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of M.G. Midwest, Inc., a Delaware
corporation, as the sole Member of M.G.A. Realty I, LLC, a Delaware limited
liability company, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation in its capacity as sole
Member as aforesaid.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

9

--------------------------------------------------------------------------------


 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as VP of Movie Gallery Licensing, Inc., a
Delaware corporation, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of Movie Gallery Services, Inc., a
Delaware corporation, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of M.G. Midwest, Inc., a Delaware
corporation, as the sole Member of M.G. Digital, LLC, a Delaware limited
liability company, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation in its capacity as sole
Member as aforesaid.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

10

--------------------------------------------------------------------------------


 

STATE OF ALABAMA

COUNTY OF HOUSTON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that S. Page Todd, whose name as EVP of Video Library, Inc., an Iowa
corporation, is signed to the foregoing instrument, and who is known to me,
acknowledged before me that, being informed of the contents of such instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said corporation.

 

Given under my hand and official seal, this the 29th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Martha F. Compton

 

 

Notary Public

 

My Commission Expires:

7/30/05

 

 

STATE OF ALABAMA

COUNTY OF JEFFERSON

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that William Spencer Ragland, whose name as Group Vice President of
SouthTrust Bank, an Alabama banking corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said banking corporation.

 

Given under my hand and official seal, this the 30th day of September, 2004.

 

 

[SEAL]

 

 

/s/ Valerie L. Riley

 

 

Notary Public

 

My Commission Expires:

October 21, 2006

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LENDERS’ COMMITMENTS

 

SouthTrust Bank

 

$

25,000,000

 

 

 

 

 

U.S. Bank, National Association

 

$

23,000,000

 

 

 

 

 

Regions Bank

 

$

12,000,000

 

 

 

 

 

Compass Bank

 

$

15,000,000

 

 

12

--------------------------------------------------------------------------------